ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,255,045 and 9,295,396 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed over the prior art of record. The closest prior art of record includes US 20050075578 A1 to Gharib. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination:
Claim 1: and a processing system programmed with a set of at least three threshold ranges and configured to direct a first stimulation signal to said instrument at a first magnitude corresponding to a boundary between a pair of said ranges; direct a 
Claim 20: a processing system programmed with a set of at least three threshold ranges and configured to: direct a first stimulation signal to an instrument at a first magnitude corresponding to a boundary between a pair of the ranges; direct a second stimulation signal at a second magnitude corresponding to a boundary between a different pair of the ranges; and measure the response of nerves depolarized by the stimulation signals to indicate at least one of nerve proximity and pedicle integrity, wherein the-processing system is programmed to perform a plurality of neurophysiologic testing functions; and
Claim 24:  directing a first stimulation signal to the instrument at a first magnitude corresponding to a value between a predetermined pair of ranges; directing a second stimulation signal at a second magnitude corresponding to a value between a different predetermined pair of ranges; measuring the response of nerves depolarized by the stimulation signals to indicate at least one of nerve proximity and pedicle integrity; and performing a first neurophysiologic testing function.
While the prior art of record generally discloses sending stimulation signals for measuring the response of nerves depolarized, the prior art of record fails to disclose the ranges and values as claimed to measure the response of the depolarized nerves. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791